Citation Nr: 1617748	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  09-50 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, in August 2009.

In his December 2009 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge, but withdrew this request by way of a July 2011 statement.  See 38 C.F.R. § 20.704(e) (2015) (providing that a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing).

The issue on appeal was previously before the Board in July 2012 and January 2015.  In July 2012, the Board remanded the matter of whether the present claim warranted reopening, and in January 2015, the Board reopened the claim for service connection and remanded it to obtain relevant treatment records and to provide an examination.  In compliance with the January 2015 remand directives, the RO completed the following: (1) requested that the Veteran provide information related to his application for Workers' Compensation benefits; (2) requested that the Veteran authorize VA to obtain records of his chiropractic treatment by non-VA provider Dr. L.; (3) made reasonable efforts to associate with the claims file outstanding VA treatment records; (4) notified the Veteran that he was entitled to submit additional evidence; (5) provided an examination and obtained an adequate opinion regarding the etiology of the Veteran's low back disorder; and (6) readjudicated the claim for service connection.  Review of the record shows substantial compliance with the remand directives, and thus, no further action is necessary in this regard.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand).



FINDINGS OF FACT

1.  No spinal or other musculoskeletal abnormalities, disorders, or disabilities were noted on the Veteran's February 1968 enlistment examination.
 
2.  The record contains clear and unmistakable evidence that a back injury existed prior to the Veteran's service.

3.  The record contains clear and unmistakable evidence that the Veteran's pre-existing back injury was not aggravated by service.
 

CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a low back disorder are not met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, in an April 2009 pre-adjudication letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection, including what he needed to provide and what would be obtained by VA.  In addition, pursuant to the duty to assist, the Veteran's service treatment records (STRs), personnel records, Social Security Administration (SSA) disability records, VA treatment records, and private records properly identified by the Veteran have been associated with the claims file.

In January 2015, the Board remanded the claim to, in part, provide an examination and obtain a medical opinion regarding the etiology of the Veteran's current low back disorder.  The Board finds that the opinion provided, along with other evidence that includes, but is not limited to, statements and medical opinions provided by the Veteran, provides sufficient detail so that the Board can perform a fully informed evaluation of the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Based on the foregoing, the Board concludes that all relevant evidence has been obtained and that there is sufficient evidence on file with which to make a decision.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2014).


II.  The Merits of the Claim for Service Connection

The Veteran has alleged that he began to experience low back pain during active service in 1968 and has also alleged that his period of active service aggravated a low back injury that he sustained prior to service in a 1966 automobile accident.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.

The law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  Before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service.  Gilbert v. Shinseki, 26 Vet. App. 48 (2012).

To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261-263 (Nebeker, C.J., concurring in part and dissenting in part).

Assuming that there is clear and unmistakable evidence that a low back disorder pre-existed service, the next question in order to rebut the presumption of soundness is whether there is clear and unmistakable evidence that such an injury was not aggravated during service.  Clear and unmistakable evidence that the disease or injury was not aggravated by service may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2015).  In cases where the presumption of soundness cannot be rebutted, the claim for service connection must be adjudicated on a direct service incurrence basis.  In other words, adjudicators must determine whether the current disability was "incurred" in service rather than whether it was "aggravated" during service.  See Wagner, 370 F.3d at 1094-1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

The presumption of soundness applies in this case, as there was no indication of any low back condition on the Veteran's February 1968 entrance examination.  Thus, the Board must address whether the presumption of soundness has been rebutted.

The Veteran's STRs reflect that from March 1968 to September 1968, he made regular reports of low back pain and clinicians diagnosed him with back strain.  Specifically, in April 1968, a clinician indicated that the Veteran experienced low back pain since a July 1966 automobile accident, indicated that the Veteran was much improved, documented an impression of resolving lumbosacral strain, and reported that the Veteran's X-rays were negative.

The Veteran's February 1970 separation examination report indicates that the Veteran's spine was normal upon separation and the evaluating clinician noted that the Veteran was negative for defects and diagnoses at that time.  Additionally, a contemporaneous report of medical history documents the Veteran's endorsement that he did not have, and never had, back trouble of any kind.  In April 1970, the Veteran endorsed that there was no change in his medical condition since his February 1970 separation examination.

Private treatment records from Dr. A.P. that are dated in 1984 indicate that the Veteran sustained a work-related back injury in May 1982.  He complained of low back pain that radiated to his right lower extremity and tingling in the right lower extremity.  The impression was that the Veteran probably had chronic lumbar disc disease with some element of sciatica, but without evidence of nerve root damage or definite sensory or motor deficit.  Diagnostic testing showed some sclerosis of a lumbosacral facet joint on the right when compared to the left, but was otherwise normal.

During a December 1984 VA examination, the Veteran reported having a history of back problems that began in 1968 and reported that he injured his back while in Vietnam in 1969.  The examiner noted that the Veteran's back symptomatology was not associated with any particular changes on physical examination or X-ray.  More specifically, lateral and oblique X-ray views showed no recent or old fracture, subluxation, arthropathy, or other gross bony abnormality.  The X-rays were normal except for mild scoliosis of the lumbar region.

In May 2009, another VA examiner noted that the Veteran was injured in a car accident in 1966 prior to entering service and had a painful back before he entered service.  The examiner also noted that the Veteran re-injured his back at work in May 1982 and that his reported in-service injuries were not mentioned in the course of his Workers' Compensation evaluation for the May 1982 incident.  The May 2009 examination report documents an impression of severe facet arthrosis at L3-S1 and mild multilevel degenerative disc disease.  The examiner also noted a diagnosis of chronic lumbosacral strain.

In July 2015, another VA examiner noted a diagnosis of degenerative arthritis of the lumbar spine.  The examiner reported that there is evidence of a low back disorder that existed prior to service, which is a finding that is supported by the Veteran's April 1968 acknowledgement of a preexisting disorder when he was evaluated for low back strain in March 1968.  The examiner noted that the in-service report of low back strain occurred shortly after the Veteran provided a history that was negative for a back disorder upon entrance in February 1968.

The examiner opined that there is no evidence that the low back disorder, which preexisted service, was permanently aggravated by military service, as evidenced by the STRs being silent as to further back pain after his initial treatment for strain and the fact he was able to perform hard manual labor after getting out of service, including loading trucks with 80-pound objects onto pallets, operating heavy machinery, and driving trucks, which he able to do until he re-injured his back at work in 1982.  The examiner reported that he was confident that, based on the STRs, the Veteran did not aggravate his low back injury and a severe back injury was not reported during service.  To this point, the examiner noted that the Veteran's in-service injury-muscle strain-would be expected to heal and return to baseline in a few weeks, which is what happened and is supported by his STRs.

The Board finds there is clear and unmistakable evidence that a back injury existed prior to service to rebut the presumption of soundness.  Specifically, the Veteran himself reported low back pain since a pre-service July 1966 automobile accident.  Moreover, the 2015 VA examiner highlighted this specific evidence, emphasized that due to the nature of the injury it would not be unusual to have a normal back examination at entrance in between episodes of pain, and concluded that the Veteran's in-service back complaints were related to that pre-existing injury based on the short interval of time between the injury and the complaint of recurrent pain in service, as well as the Veteran's mention of the 1966 injury at that time.  

Additionally, there is clear and unmistakable evidence that the pre-existing back injury was not aggravated by service.  The Board emphasizes the July 2015 VA examiner's conclusion in this regard, highlighting that STRs were silent as to further back pain after his initial treatment for strain, the fact he was able to perform hard manual labor after getting out of service, and that the nature of the Veteran's in-service complaints would be expected to heal in a few weeks, which is supported by the STRs.  Also supportive of a lack of aggravation in service is the fact that the record is devoid of any back complaints well over a decade after service, as well as the fact that those complaints were in relation to a post-service work injury. 

To the extent the Veteran has asserted that he did not have a pre-existing back injury and that his current back disability is attributed to service, the Board finds that he is not competent to provide evidence pertaining to complex medical issues such as the etiology of his current back disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson, 581 F.3d at 1316 (although non-expert opinions regarding nexus are not to be categorically rejected, a layperson's competence to provide a nexus opinion depends on the facts of the particular case).  In any event, even if the Board were to assume he was competent to render such an opinion, he is not credible in this regard, as his assertions are contradicted by his contemporaneous reports in the STRs specifically acknowledging a pre-service back injury.

Accordingly, as there is clear and unmistakable evidence both that the back injury existed prior to service and that it was not aggravated by service, the claim fails. 
ORDER

Service connection for a low back disorder is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


